 424DECISIONSOF NATIONALLABOR RELATIONS BOARDConstruction,Production&Maintenance Laborers'Union,Local No. 383 of the Laborers InternationalUnion ofNorthAmerica,AFL-CIOi,and Industri-alTurf,Inc., and-United Association of Journey-men and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,Local No. 469, AFL-CIO.2' Case 28-CD-151II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we fmd, that Local 383and Local 469 are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEJune 12, 1975DECISION AND ORDER QUASHINGNOTICE OF HEARINGThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,follow-ing charges filed-by IndustrialTurf,Inc., (hereincalled the Employer},on January 16, 1974,allegingthat Local 383 had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activities withan object of forcing the Employer to assign certainwork to employees,representedby Local 383,ratherthan to,employees represented by Local 469.Pursuant to notice,a hearing was,held beforeHearing Officer Edward N. Grossman on March 21and 22 andApril 11,12, 17, and 18,1974.All partiesappeared at the_hearing and were afforded fullopportunity to be heard,to examine and cross-examine witnesses,and to adduce evidence bearingon the issues.Thereafter,the Employer,Local 383,and Local 469 filed briefs.The Board has reviewed the rulings of the HearingOfficer made at the hearing and fords that they arefree of prejudicial error.The rulings are herebyaffirmed.The Board.has considered the briefs andthe entire record in this case and hereby makes thefollowing findings:1.THEBUSINESSOF THE EMPLOYERThe Employer is a California corporation main-taining anoffice and place of business at Mesa,Arizona,where it is engaged in business as alandscaping and sprinkling system contractor in thebuildingand construction industry. The partiesstipulated that during the representative 12-monthperiod immediately before the hearing, the Employerperformed services for Rossmoor Leisure World-Golden Hills, herein called Rossmoor, valued inexcess of $200,000, at the Rossmoor constructionproject known as Golden Hills at Mesa, Arizona.Accordingly, we fmd, as the parties have stipulated,that the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwilleffectuate the policies of the Act to assertjurisdiction herein.IHereincalled Local 383.2Hereincalled Local 469.A.TheWork in DisputeThe work in dispute consists of the landscapingand the installation of sprinkler systems for Ross-moor LeisureWorld-Golden Hills at the GoldenHills construction project at Mesa, Arizona.B:Background and Facts of the DisputeThe Employer began contracting for work, inArizona in January 1972 and, in June 1972, it enteredinto a collective-bargaining agreement with Local469.This was a memorandum agreement whichobligated the parties to be bound by the associationagreement' that- had been negotiated between thePlumbing and Air Conditioning Contractors ofArizona 3 and Local 469.In June 1973, the Employer' contracted withRossmoor, agreeing to perform the lawn sprinklerwork and landscaping at the Golden Hills project.The Employer, relying on its contract with Local 469,assigned the work to employees represented by Local469. This assignment was oral until January 17, 1974,at which time a'written assignment was executed. InDecember 1973, the Employer also began doingtough cleanup and concrete flatwork for Rossmoor.A portion of this work was being done pursuant to anagreement with'the Cement Masons and'a portion ofthe work was being done by preapprentices of Local469. Prior to the time the Employer received thelatter contract, a different subcontractor, who usedlaborers from Local 383 for a portion of the work,did the rough cleanup and concrete flatwork.Edward Kendler, the Employer's regional managerfor Arizona, testified that on January 9, 1974, JohnMoya, Sr., Local 383's assistant business representa-tive, visited Kendler's office while Kendler was notpresent and left three memorandum agreements forKendler's signature. Kendler telephoned Moya thefollowing day and stated that he had received theagreements, that they would have to be sent to thehome office of the Employer in California forsignature, and that it would take a week and a halffor their return. Moya responded that he would be atthe jobsite in a half hour and Kendler stated that hewould also be there. Kendler testified that heunderstood at that time that he was agreeing to sign3The Employer is not a member of the Plumbing and Air ConditioningContractors of Arizona.218 NLRB No. 80 LOCAL 383,LABORERS425with the Laborers for a portion of the concrete workand the rough cleanup work. Kendler proceeded tothe jobsite to speak with his general field superinten-dent,George Clark, to tell him that they wereagreeing to sign with Local 383 for rough cleanupand concrete work. 'Clark informed Kendler thatMoya had stopped to talk to one of the Employer'semployees, who was working on cleanup work, andhad told him that it would be necessary for theEmployer to put construction laborers from Local383 on the cleanup and concrete work. Uponreturning from this discussion, Kendler and Clarkfound pickets at the front gate with signs saying thatthe Employer was paying substandard wages. Thesign had Local 383 on it. Picketing was also takingplace at the other entrance to the j obsite.According to_Kendler, he proceeded to call Moyato find out why he was being picketed and Moyaresponded that it was out of his hands and in thehands of Bill Soltero, Local 383's business manager.Kendler also stated that Moya told him at that timethe reason for the picketing was that Local 383wanted laborers on the concrete and cleanupoperations. Kendler called Soltero and Soltero statedthatClark had already been in contact with hisdispatcher, that five laborers were coming out to thejobsite as soon as possible to cover that portion ofthe work, and that the pickets would be removed in10 minutes. About a half hour later, Moya came toKendler's office with three other persons and statedthat the Employer had 1 week to put laborers on therestof the operations if it did not want to bepicketed.Kendler responded that the Employerwould be willing to sign an agreement with Local 383to cover concrete labor work and cleanup labor, butthat as far as the rest was concerned the Employerhad a contract with Local 469. Both Moya andKendler reiterated their respective statements andthat ended the conversation. Kendler testified thatMoya's 'reference to "the rest of the operations"referred to the landscaping and lawn sprinkleroperations.No further threats were made andcharges were filed by the Employer on January 16,1974. The laborers requested by Clark arrived on thejob within hours after Soltero had informed Kendlerthat they had been requested, and they were assignedto the concrete and cleanup work. The Employer didnot enter into a contract with Local-383, even thoughit continues to employ laborers for the concrete andgeneral cleanup-operations.Contrary to Kendler,. Moya testified that from thesummer of 1973, through the fall of 1973, concretework was being performed at Rossmoor by BurrowsConcrete,with whom Local 383 had a contract.Moya learned from one of his stewards on theproject, about January 3, 1974, that the Employerwas performing certain concrete work. Moya went tothe project and brought it to the attention of ProjectManager David Savage.Moya learned that thepeople who were placing the concrete were notreceiving the prevailing wage scale and told Savageabout it. Savage promised Moya that the situationwould 'be corrected.Moya further testified thatSavage told him that the Employer - would sign anagreement and that Moya should go to the Employerand leave a copy of the agreement with them, whichMoya states that he did. Moya further stated that hehad a conversation with Kendler on January 3, 1974,tellingKendler that Savage had sent him to Ken-dler's office. Kendler allegedly responded that he wasnot authorized to sign the agreement and that a Mr.Moore would sign it. Moya further testified thatwhen he discovered on January 10, 1974, upon goingto the project that the people were still being paidsubstandard wages he put out a picket sign, thepurpose of which was to notify- the public that theEmployer was paying substandard wages in connec-tion with the concrete work. The pickets were pulledafter 2 hours because the Employer called Local383's office and informed it that the Employer wouldpay the prevailing wage scale. Moya also testifiedthat he did not go to the office of Kendler onJanuary 10, 1974, and that,he did not tell Kendlerthat he had 1 week to put Local 383 laborers on the"rest of the operations" or that pickets would go up.Moya's testimony also conflicts to some degreewith the testimony of one of the employees who hadbeen working on the concrete work. That employeetestified that he had been asked if he was making thepay of a laborer and if he belonged to Local 383.Moya testified that he did not inquire as to anyone'sunion affiliation.Also somewhat in conflict with Moya's testimonywas a letter to the Employer from Soltero, datedMarch 4, 1974. In that letter, which requested ameeting with the Employer, Rossmoor, and Local469, Soltero mentions that informal discussions withtheEmployer regarding the assignment of thelandscaping and installation of sprinkler systems fortheGolden Hills project had apparently failed toreach resolution of the problem.The record further reveals that there exists acompany known as Artistic Maintenance, hereincalledArtistic, a subsidiary of the Employer, whichprincipally performs maintenance work. Artistic doesnot have a contract with any union. The recorddiscloses that Artistic's employees, some of whom arepaid less than preapprentices of Local 469, were usedby the Employer on the -sodding'portion of thelandscaping operation, in violation of the agreementwith Local 469, because the Employer had becomequite busy. Artistic's employees were used during 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart of December 1973 and part of January 1974.The'Employer states that when it discovered that itwas violating its agreement with Local 469 ittransferred those people performing the extra sod-ding to the Employer's payroll and sent them toregisterwithLocal 469 as preapprentices. 'TheEmployer was later backcharged by Artistic for thework performed by its employees before theytransferred payrolls.C.Contentionsof thePartiesLocal 383 contends that there is no reasonablecause to believe that it violated Section 8(b)(4)(D) ofthe Act because its picketing was directed to concreteand cleanup work rather than to the work in issue. Itfurther contends that the threat,if any, occurred at atime when the work in issue was not being performedby the Employer.In this regard,italleges that theEmployer had subcontracted out the landscapingwork to Artistic and that therefore the picketing may,atmost,be construed as organizational picketing.Additionally,at the hearing,Local 383 contendedthat it had not as yet'made a claim for thelandscaping and lawn sprinkler work and was unsureas to whether it would.The Employer and Local 469contend that Local 383 has made a claim for thework,and that there is reasonable cause to believeSection 8(b)(4)(D) has been violated.In addition,Local 383 contends that there is anagreed-upon method for the voluntary adjustment ofthe dispute.The Employer and Local 469 assert thatthere is no voluntary method for settlement of thedispute to which all the parties have agreed to bebound.Local 383 contends that the proper employer is theEmployer's trustee in bankruptcy since the Employeratpresent is in bankruptcy and subject to thedirection of a United States district court. TheEmployer asserts that it is the "proper"employer,since the receiver was removed on June 7,1973, andsince that time the Employer has not been under acourt order.4Finally,Local 383 argues that the disputed workshould properly be assigned to employees represent-ed by Local 383 based on the Employer's pastcollective-bargaining agreements in California withthe Laborers'Union covering the identical work,which it asserts are -still in full force and effect, theEmployer's past practice,and predominant area andindustry practice.It further contends that the factorsof skills,efficiency,and economy are ' not reallyrelevant to the dispute herein since both plumbersand laborers have the requisite skills or can obtainthem without difficulty and no greater economy ofproduction will be achieved by the assignment of thework to either plumbers or laborers. The Employerand Local 469 contend that the disputed work shouldproperly be retained by employees represented byLocal 469 based on the Employer's assignment, theEmployer's collective-bargaining agreementwithLocal 469, predominant area practice, the superiorskillsthatplumbers have with regard to lawnsprinkling, and the factors of efficiency and econo-my. The Employer and Local 469 also request abroad order covering the entire State of Arizona or,at least, all areas of the State of Arizona which arecoextensive with the jurisdictional areas of Local 383and Local 469.-D.Applicability of the StatuteBefore the Board may proceed to a- determinationof the dispute pursuant to Section 10(k) of the Act, itmust be satisfied that (1) the parties have not agreedupon a method for the voluntary adjustment of thedispute, and (2) there is reasonable cause to believethat Section 8(b)(4)(D) has been violated.With respect to the issue of a voluntary method forthe adjustment of the dispute, we find for the reasonsstated below that an agreed-upon method existsinasmuch as all parties to the instant dispute arerequired to submit their jurisdictional disputes to thenew Impartial Jurisdictional Disputes- Board (IJDB)for determination.On June 8, 1972, the Employer signed a memoran-dum agreement with Local 469, which provides asfollows:1.The parties hereto agree to comply withand be bound _ by all the terms of that certaincollectivebargaining agreement between thePlumbing and Air Conditioning Contractors ofArizona and Local Unions 469 and 741 of theUnited Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry oftheUnited States and Canada effective June 1,1972,herein called the Association AgreementThe association agreement referred to in thememorandum agreement provides that jurisdictionaldisputes are to be governed as follows:Subject to the limitations of paragraph "B-6"above, in the event a jurisdictional. dispute cannotbe settled between the unions involved, then it ishereby agreed that such plan for settlement ofjurisdictional disputes as is or maybe adopted by4We find thatthe Employeris the"proper" employer hereinsince thewas confirmed,the business was restored to the Employer,and from thatrecord shows that on June 7,1973,the Bankruptcy Plan of Arrangementtime forward it was no longer under court order. LOCAL 383,LABORERS427the American Federation of Labor, Building andConstruction Trades Department, shall be used.The new IJDB came into being on June 1, 1973.Hence we construe the words "may be adopted" inthe aforementioned clause to refer to the new IJDBand its successors, and to bind the Employer andLocal 469 to the new IJDB 5BothUnitedAssociation of Journeymen andApprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO, and Laborers' International Union of NorthAmerica, AFL-CIO, with which Locals 469 and 383are respectively affiliated,aremembers of theBuildingand Construction TradesDepartment,AFL-CIO,' and as such are parties to the plan andsubject to the jurisdiction of the new IJDB createdpursuant to the plan..Article X of the constitution of the Building andConstruction Trades Department provides:All jurisdictional disputes between or amongaffiliatedNational and International Unions andtheir affiliated Local Unions and employers shallbe settled and adjusted according to the presentplan established by the Building and Construc-tionTrades Department, or any other plan ormethod of procedure adopted in the future by theDepartment, for the settlement of jurisdictionaldisputes. Said present plan or any other planadopted in the future shall be recognized as finaland binding upon the Department and upon allaffiliatedNational or International Unions andtheir affiliated Local Unions.Local 469 and the Employer rely on testimony ofDudley Brown, Local 469's business manager, to theeffect that despite the aforementioned language ofarticleX the International Unions involved hadagreed that no jurisdictional disputes between thetwo Unions would be submitted to the new IJDB fora period from August 1973 until August 1974.InLocal 423, Laborers' International Union of NorthAtiwrica, AFL-CIO (V & C Brickcleaning Co.),203NLRB 1015 (1973), the Board stated that "where an`agreed-upon' method has been formally and deliber-atelycreatedby the parties, stability in laborrelationsrequires a deliberate and formal withdrawalfrom such procedure before it will be considered noSContraryto the dissent of Member Kennedy, signing a stipulation isbut one of several methodsby which a partybecomes bound to the IJDB.Anothermethod,cited in the IJDB plan which is quoted in full in MemberKennedy's dissent, whichthe Employerherein has satisfied,is to be a"partly ] to'a collective bargaining agreementprovidingfor the settlement ofjurisdictional disputes under these procedures hereinset forth."6We see nothing ' inconsistent in stating that withdrawalfrom theBuilding and ConstructionTradesDepartmentwouldconstitute a validwithdrawal from IJDB procedures and our statementinV & CBrickclean-longer effective and binding." Despite the allegedprivateagreement between the two competingUnions, the record before us contains no evidencethat the two Unions involved have withdrawn fromthe Building and Construction Trades Department orhave formally notified the IJDB that they will notsubmit to the authority of that forum for theresolution of their jurisdictional disputes. According-ly,we conclude that article X must control and thatthere remains in effect the previously establishedmethod, "agreed upon" within the meaning ofSection 10(k) of the Act, for resolving this jurisdic-tional dispute.6In view of the foregoing, we fmd that all partieshave agreed to be bound by a determination of thenew IJDB? Accordingly, we shall quash the notice ofhearing issued herein.ORDERIt is hereby ordered that the notice of hearingissued in this proceeding be, and it hereby is,quashed.MEMBER JENKINS, concurring and dissenting in part:Iagree with my dissenting colleague that thereexistsno voluntary means of adjustment of thedispute to which all parties are bound. However, I donot reach the merits of the dispute, for in my view,there is no reasonable cause to believe that aviolation of Section 8(b)(4)(D) has been committed, acritical issue which the majority finds unnecessary todecide. In light of what I perceive to be the majority'simproper basis for quashing the notice of hearing, Iam constrained to state my separate view of this case.The evidence is insufficient to establish a tradition-al jurisdictional dispute between two groups ofemployees. As stated by the majority, in December1973, the Employer began doing rough cleanup andconcrete flatwork,usingpreapprentices of Local 469.Prior to that time, laborers from Local 383 per-formed that work for another contractor.Moya, Local 383'sassistant businessrepresenta-tive, visited the project to protest this intrusion upontraditional laborers' work.Moya learned that thepeople who were placing the concrete were notreceiving the prevailingwage scaleand complainedabout that also. On January 10, 1974, Moya set uppicket signs stating that the Employer was payinging Co,supra,that the question of whether withdrawal from the IJDBautomatically constitutes withdrawal from the Building and ConstructionTrades is an internal union matter.The former deals with the validity of amethod of withdrawal while the latter deals with the effect of a method ofwithdrawal on membership in the Building and Construction TradesDepartment.T In view of this finding,we find it unnecessary to pass on whether therewas reasonable cause to believe that Sec. 8(bX4)(D)has been violated or toconsider the racial discrimination allegations. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDsubstandard wages. The pickets were removed after 2hours because the Employer agreed to pay theprevailing wage scale.Kendler, the Employer's regional manager, statedthat on January 10 Moya stated to him that theEmployer had I week to put laborers on the rest ofthe operations if it did not want to be picketed. Thiswould include the lawn sprinkler work and landscap-ing, which had been assigned in accordance with theEmployer's contract with Local 469. Moya deniedmaking the alleged threat to Kendler. I credit Moya'sdenial, for this alleged threat is completely inconsis-tent with Local 383's course of conduct, the languageof the picket signs, the prompt removal of the picketsonce the Employer agreed to pay the prevailing wagerate, and the absence of any other alleged threats.The majority states that in conflict with Moya'stestimony was a letter, dated March 4, 1974, to theEmployer from Soltero, Local 383's business manag-er.In that letter, Soltero mentions that informaldiscussions with the Employer regarding the assign-ment of the landscaping and installation of sprinklersystems for the project had apparently failed to reachresolution of the problem. I fail to see any conflict,for the "discussions" referred to in the letter couldhardly be construed as amounting to a threat.Thus, the picketing by Local 383 was directed tothe Employer's failure to pay the prevailing wagerate,and certainly cannot be regarded as fallingwithin the proscriptions of Section 8(b)(4)(D). Evenassuming,arguendo,that the picketing was for thepurpose of obtaining the concrete work for laborers,the Board has held that, although the dispute "mightbe deemed to fall within theliteralterms of theSection 8(b)(4)(D) proscription," that proscriptionwas not designed to authorize the Board to arbitratedisputes between an employer and a union, particu-larly with regard to the union's "attempt to retrievethe jobs" of employees whom the employer chose tosupplant by reallocating that work to others.8On the basis of the foregoing, I conclude thedisputeherein is not the type of controversyCongress intended the Board to resolve pursuant toSection 8(b)(4)(D) and Section 10(k) of the Act.Accordingly, I would quash the notice of hearing onthat basis.8Highway Truckdnvers & Helpers, Local107, InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemenand Hers of America,Independent(Safeway Stores, Incorporated),134 NLRB 1320 (1961).9Themajority citesLocal 423, Laborers'InternationalUnion of NorthAmerica,AFL-CIO (V & C Brickcleamng Co.),203 NLRB 1015 (1973), insupport of theirholdingAlthoughI dissented in that case,I note that themajority added a caveat atthe end ofthe decisionwhichis consistent withmy positioninELT Pipingand inthis case.The majoritystated(203 NLRBat 1016):MEMBER KENNEDY, dissenting:For the reasons more fully stated in my dissent inSheetMetal Workers Local Union No. 359, affiliatedwith Sheet Metal Workers' International Association,AFL-CIO (ELT Piping),217 NLRB No. 164 (1975),I do not agree with the finding of my colleagues thatall parties have agreed to be bound by a determina-tion of the Impartial Jurisdictional Disputes Board(IJDB).Section 10(k) provides that this Board mustdetermine a jurisidictional dispute unless the partiescan show that they have "adjusted, or agreed uponmethods for thevoluntaryadjustment of the dispute."(Emphasis supplied.) The evidence herein, however,is clear that the parties had not agreed to a voluntarymethod for the adjustment of their dispute. Indeed,the evidence is to the contrary.9The testimony reveals that the Plumbers andLaborers International presidents agreed that nojurisdictional disputes between the two unions wouldbe submitted to the IJDB from August 1973 throughAugust 1974, approximately corresponding to thefirst year of its operation. The present dispute arosein January 1974, which was within the specifiedperiod.My colleagues find that, in the absence of formalwithdrawal from the department, the two Unions arebound by IJDB procedures because of their member-ship in the AFL-CIO Building and ConstructionTradesDepartment, a signatory to the IJDB,inasmuch as the constitution of the latter binds itsmembers to the IJDB. As I said inELT Piping:We are concerned with whether the parties havevoluntarily agreed upon a method for resolvingtheirdifferences-notwithwhether they arecomplying with the requirements of their constitu-tion. It may well be that the agreement not toutilize the IJDB procedures is inconsistent witharticle X of the Building and Construction TradesDepartment, AFL-CIO, constitution. But that isamatter for the Building and ConstructionTrades Department to resolve, not us. For ourpurposes, the crucial evidence is that when thework assignment in question was made the twointernationals had agreed between themselves-forwhatever reason-not to utilize the IJDBprocedures. Accordingly, there does not exist an"agreed-upon method" for the voluntary adjust-ment of the dispute herein.In none of the foregoing do we imply any decision as to whetherwithdrawalfrom JointBoard procedures is inhibited by a union's affiliationwiththeBuilding and Construction Trades Department,AFL-CIO.[Emphasis supplied.]Whatever effects withdrawal from Joint Boardprocedures may have upon affiliation with the Budding and Construc-tion Trades is a matter for the internal rules of the department. LOCAL383, LABORERS429The record further reveals that the Employer wasalso not bound to a voluntary method of adjustment.As noted by the majority, the Employer signed amemorandum agreementbinding it to the collective-bargainingcontractwhich had been negotiatedbetween Plumbing and Air Conditioning Contractorsof Arizona and Plumbers Local 469. The contractcontainedlanguage,quoted by the majority, whichbound the signatories to a plan for settlement ofjurisidictional disputes that "is or may be adopted"by the Building and Construction Trades Depart-ment, AFL-CIO. The majority, therefore, concludesthat the plan eventually adopted on June 1, 1973, theIJDB, also bound the Employer.The majority overlooks, however, the requirementswhich the IJDB itself imposes, in the interest ofvoluntarism, in order to consider anyone bound. TheIJDB plan states in relevant part:The procedures shall apply to: (a) Employers whoemploy members of the organizations affiliatedwith the Department and who have signed astipulation setting forth that they are willing to bebound by the terms of the agreement establishingthis Impartial JurisdictionalDisputes Board orwho are members of a stipulated association ofemployers with authority to bind its members, orwho are parties to a collective bargaining agree-mentproviding for the settlement of jurisidiction-aldisputesunder these procedures herein setforth:provided that any such employers whohave agreed to be so bound, but were not partiesto the predecessor Plan for Settling JurisdictionalDisputes of April 3, 1970, must reaffirm theiragreementin order to be accepted in this Plan.The essence of thisPlan assumesvoluntaryparticipation.National Employer Associationsshall encourage participation in this Plan by theirchapters and members, but no contractor stipula-tion oragreementshallbe recognized by theImpartialJurisdictionalDisputes Board if it isshown to the satisfaction of this Board that it isthe result of unlawful strikes, work stoppages orother coercive activity or any activity which iscontrary to the voluntary nature of this Plan, by alabor organization affiliated with the Departmentor that it results from the compulsion of legal orcontractual proceedings arising from pre-existinglabor-management agreements. Notwithstandingany other provision of this Plan should suchaction be taken against any chapter or member ofany participating Employer Association to com-pel stipulation to the Plan, its parent association,if it is a signatory to this Plan, shall thereby havethe option to terminate its participation uponwritten notice to the Board Chairman withinthirty (30) days of such action or occurrence,provided that notice of the action or occurrencehas been afforded to the Department by theparent association during the thirty (30) dayperiod and prior to any notice of termination.Thus, it is clear that the plan of the IJDB conceivesof voluntary participation and requires that anemployer must sign an appropriate stipulation to bebound.1oThe Employer herein never signed the requiredstipulation.Nor is the Employer a member ofPlumbing and Air Conditioning Contractors ofArizona,whose contract it adopted. Further, therecord reveals that the Employer never intended tobe bound by any voluntary method of adjustment.Yet, in the face of the conception of voluntarism inthe IJDB plan, the lack of a signed stipulation, andthe intent of the Employer not to be bound, mycolleagues would find that a voluntary method existsfor the adjustment of the dispute. I cannot agree.I,therefore,would proceed to the merits of thedispute 11 and, on the evidence herein,, includingpredominant area and industry practice, the Employ-er'spast practice in California, and the lack ofsuperior skills on the part of either the plumbers orthe laborers, would award the landscaping portion ofthe work to the employees represented by LaborersLocal 383. I would award lawn sprinkling work,which has traditionally been performed by plumbers,to the employees represented by Plumbers Local 469.10Contraryto the majority,I interpret the IJDB plan to require astipulationby the employersignifyingspecificintent tobe bound by theIJDBi LContraryto the conclusions of Member Jenkins, I find reasonablecause to believe that a violation of Sec. 8(b)(4)(D) has beencommitted. Themere conflict in the two versions of what occurred as the dispute arose,accompanied by the letter from Solterospecificallyaddressing the work indispute,justifiesthe conclusion that "reasonable cause" exists,withoutresolvingthe credibilityissue.As was statedin InternationalUnion ofOperating Engineers,Local No 18, AFL-CIO (The Mayer Corporation),184NLRB 134,136 (1970),in which a finding of reasonable cause was madewithout resolving a credibility conflict similar to the one herein:In a jurisdictional dispute context,the Board is not charged withfinding that a violation did in fact occur, but only that there isreasonable cause to believe that there has been a violation On thesefacts, and without ruling on the credibility of the testimony in issue, weare satisfied that there is reasonable causeSee alsoLocalUnionNo.3,InternationalBrotherhoodof ElectricalWorkers, AFL-CIO (Western Electric Company, Incorporated),'141NLRB888, 893(1963).